Title: To George Washington from Major General Horatio Gates, 29 April 1778
From: Gates, Horatio
To: Washington, George



Sir
War Office York Town [Pa.] 29th April 1778

The Board have been favoured with your Excellency’s Letter of the 27th instant relative to the Laboratory at Lebanon. It has been with no small Concern that we have percieved the Affairs in the Commissary General’s Department exceedingly deranged. We cannot find any Neglect in the Gentleman at the Head of it as we believe him to be an active & good Officer. But the same Discontents & Misfortunes which have pervaded almost every other Corps have prevailed in the Regiment of Artificers. The Board have used every Endeavor to remedy the Disorders & hope Things are getting up in that Department. Unfortunately Col: Flower has been for a long time indisposed & most of the Officers have taken little Pains to reinlist the Men. A Mr Sweers who the Board found possessed of Orders from General Knox as the next in the Department is found to be inadequate to the Task ’tho’ he will be useful in a more confined Branch of the Business. He was appointed Deputy Commissary General but must be prevailed on to resign or be removed. As to the making Musket Cartridges the enclosed Papers will give your Excellency the latest Accounts we have on that Subject. The Men are hired by the Day & are of Course under little Command. But it is imagined they are sufficient to make up as soon as it can be wanted all the Lead we have. By the Returns formerly sent you it will be seen that our Stock of this Article is distressingly low & very small Additions have been made since. The Board have written repeatedly & pressingly to every State in the Confederacy desiring Loans or Purchases to be

made, but have reaped but a small Harvest from all their Endeavours. There were at Springfield about twenty five Tons of Lead, but the Board hear General Knox ordered fifteen Tons of it to Lebanon at which Place there are cast into Ball about fifteen Tons. There are at the Head of Elk & at this Place about ten Tons which is all we know of within our Reach at present. One hundred Waggons are gone to the Southward for Military Stores & Cloathing & we have Expectations of some Lead by their Return. We have given every Encouragement to the Opening & working a valuable Mine on the Juniata in this State which from present Appearances is sufficient to supply all America—But there are some Disputes about the Property which we fear will embarrass Matters much.
The Reparation of Arms has gone on but very slow. Complaints are made that they cannot get Workmen & they wish for Drafts from the Army of the Propriety of which your Excellency is the best Judge. Mr Butler the former Superintendant is removed & the Board have appointed William Henry Esq. of Lancaster Superintendant of Arms & Acoutrements. This Gentleman in the Course of the Winter with very little Assistance from us has repaired more Arms & procured more Acoutrements on the best Construction than the whole of those employed in the Commissy Genl or Armourers Departments put together. Our Hopes are strongly built on this Gentleman tho’ his Appointment is rather late. But the Defects in this Branch among others were long ago represented to Congress who were tardy in acting upon the Bussiness. We shall be greatly disstressed too for Want of Acoutrements. We have given repeated Spurs to the People employed in this Branch who have by no Means done what they might. A Pattern of a Cartridge Cannister made of thin rolled Iron is obtained & sent & the Board propose contracting for a large Number of them to supply the Want of Cartouch Boxes of which however as many as possible will be made. We could wish the Board of Ordinance at Camp had undertaken the Duty assigned them as they are on the Spot & will render great Assistance to this Board who will cordially cooperate with them for the Good of the Service. We have given Orders & sent a Pattern of a Cartouch Box to a Person in Connecticut for the making up a large Number of Acoutrements, besides which we have applied to the Governments of every State to establish Factories for Shoes & Acoutrements equal to the Demand from the Troops of their respective Quotas. The Board have stated to your Excellency the real Situation of Matters that you may be acquainted with every Expectation we have & favour us with any of your Thoughts on the Subject as we shall be happy to do everything to put our Affairs in the best Train possible. I have the Honour to be with great Respect your very obed. Humble Servant

Horatio Gates president



P.S. It appears by the Returns that (including those at Camp) there are one Million of Musket Cartridges already made & filled.

